342 S.W.3d 439 (2011)
Scotty D. BOHRN, Respondent,
v.
Jacqueline M. BOHRN, Respondent,
Terry Klick and John Klick, Appellants.
No. WD 72760.
Missouri Court of Appeals, Western District.
June 14, 2011.
Brian Douglas Byrd, Osage Beach, MO, and James C. Dowling, Fulton, MO, for appellants.
Robert James Seek, Eldon, MO, for respondent.
Division Four: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., J., and PATRICIA JOYCE, Sp.J.

ORDER
PER CURIAM:
Terry and John Klick (maternal grandparents) appeal the trial court's judgment ordering that the parents, Jacqueline Bohrn and Scotty Bohrn, continue to have joint legal and physical custody of then" two minor children. The Klicks argue that the trial court erred in failing to find that the mother and father are unfit and unsuitable to have custody. We affirm. Rule 84.16(b)